Citation Nr: 0635466	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-35 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


1.  Entitlement to an increased initial evaluation, for 
cervical disc and herniated disc, status post C4 fusion.

2.  Entitlement to an effective date earlier than February 
27, 2001, for the grant of service connection for cervical 
disc and herniated disc, status post C4 fusion.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO), which granted the veteran service connection for 
a cervical spine disorder and rated that disorder as 20 
percent disabling, effective from February 27, 2001.  A 
subsequent RO rating decision, dated in August 2004, 
increased the disability evaluation for the cervical spine 
disorder from 20 percent to 30 percent, effective from March 
2003.  However, as that grant does not represent a total 
grant of benefits sought on appeal, this claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In a letter, dated in August 2006 and received by the Board 
in September 2006, the veteran requested an opportunity to 
present personal testimony before a Board member at a video-
conference hearing at the RO.  Because of the veteran's 
desire for a hearing, the Board will remand the veteran's 
case.  The veteran's file should consequently be sent to the 
Atlanta RO and a hearing should be scheduled. 

In view of the above, this case is REMANDED for the following 
action:

Schedule the veteran for a video 
conference hearing before a member of the 
Board.  Provide the veteran notice of the 
hearing, and the veteran and his 
representative should be given 
opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

